EXHIBIT 10.2

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

Effective Date: June 7, 2017 U.S. $369,000.00

 

FOR VALUE RECEIVED, Coates International, Ltd., a Delaware corporation
(“Borrower”), promises to pay to Typenex Co-Investment, LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $369,000.00 and any
interest, fees, charges and late fees on the date that is seventeen (17) months
after the Effective Date (as defined hereafter) (the “Maturity Date”) in
accordance with the terms set forth herein and to pay interest on the
Outstanding Balance (as defined below) (without regard to Conversion Eligible
Tranches (as defined below)) at the rate of nine and three quarters percent
(9.75%) per annum from the Effective Date until the same is paid in full. This
Secured Convertible Promissory Note (this “Note”) is issued and made effective
as of June 7, 2017 (the “Effective Date”). For purposes hereof, the “Outstanding
Balance” of this Note means, as of any date of determination, the Purchase Price
(as defined below), as reduced or increased, as the case may be, pursuant to the
terms hereof for redemption, conversion or otherwise, plus any original issue
discount (“OID”), the Carried Transaction Expense Amount (as defined below),
accrued but unpaid interest, collection and enforcements costs (including
attorneys’ fees) incurred by Lender, transfer, stamp, issuance and similar taxes
and fees related to Conversions (as defined below), and any other fees or
charges (including without limitation late charges) incurred under this Note.
This Note is issued pursuant to that certain Securities Purchase Agreement dated
June 7, 2017 as the same may be amended from time to time (the “Agreement”), by
and between Borrower and Lender. All interest calculations hereunder shall be
computed on the basis of a 360-day year comprised of twelve (12) thirty (30) day
months, shall compound daily and shall be payable in accordance with the terms
of this Note. Certain capitalized terms used herein but not otherwise defined
shall have the meaning ascribed thereto in the Agreement. Certain other
capitalized terms used herein are defined in Attachment 1 attached hereto and
incorporated herein by this reference.

 

This Note carries an OID of $17,500.00. In addition, Borrower agrees to pay
$1,500.00 to Lender to cover the Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Carried Transaction Expense Amount”),
all of which amount is included in the initial principal balance of this Note.
The purchase price for this Note (the “Purchase Price”), therefore, shall be
$350,000.00, computed as follows: $369,000.00 original principal balance, less
the OID, less the Carried Transaction Expense Amount. The Purchase Price shall
be payable via Lender’s delivery to Borrower at the Closing of the Secured Buyer
Notes and cash in the amount of the Initial Cash Purchase Price.

 

Notwithstanding any other provision contained in this Note, the conversion by
Lender of any portion of the Outstanding Balance shall only be exercisable in
thirteen (13) tranches (each, a “Tranche”), consisting of (i) an initial Tranche
in an amount equal to $54,000.00 and any interest, costs, fees or charges
accrued thereon or added thereto under the terms of this Note and the other
Transaction Documents (as defined in the Agreement) (“Tranche #1”), and (ii)
twelve (12) additional Tranches, each in the amount of $26,250.00, plus any
interest, costs, fees or charges accrued thereon or added thereto under the
terms of this Note and the other Transaction Documents (each, a “Subsequent
Tranche”). Tranche #1 shall correspond to the Initial Cash Purchase Price,
$1,500.00 of the OID and the Carried Transaction Expense Amount, and may be
converted any time subsequent to the Effective Date. The first Subsequent the
second Subsequent costs, fees or charges

 



  

 

 

1.             Payment; Prepayment. Provided there is an Outstanding Balance, on
each Installment Date (as defined below), Borrower shall pay to Lender an amount
equal to the Installment Amount (as defined below) due on such Installment Date
in accordance with Section 8. All payments owing hereunder shall be in lawful
money of the United States of America or Conversion Shares (as defined below),
as provided for herein, and delivered to Lender at the address furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal. Notwithstanding the
foregoing or anything to the contrary herein, so long as Borrower has not
received a Lender Conversion Notice (as defined below) or an Installment Notice
(as defined below) from Lender where the applicable Conversion Shares have not
yet been delivered and so long as no Event of Default has occurred since the
Effective Date (whether declared by Lender or undeclared), then Borrower shall
have the right, exercisable on not less than five (5) nor more than ten (10)
Trading Days (as defined below) prior written notice to Lender to prepay the
Outstanding Balance of this Note, in full, in accordance with this Section 1.
Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to Lender at its registered address or email (provided that for any
such Optional Prepayment Notice to be deemed effective if delivered via email,
each of the following persons must be copied on such email: John M. Fife
(jfife@chicagoventure.com), Coby Neuenschwander (coby@chicagoventure.com), Chris
Stalcup (cstalcup@chicagoventure.com), Tina Saxton (tsaxton@chicagoventure.com),
and Jonathan K. Hansen (jhansen@hbaalaw.com)) and shall state: (y) that Borrower
is exercising its right to prepay this Note, and (z) the date of prepayment,
which shall be not less than five (5) nor more than ten (10) Trading Days from
the date of the Optional Prepayment Notice. On the date fixed for prepayment
(the “Optional Prepayment Date”), Borrower shall make payment of the Optional
Prepayment Amount (as defined below) to or upon the order of Lender as specified
by Lender in writing to Borrower not more than one (1) Trading Day prior to the
Optional Prepayment Date. If Borrower exercises its right to prepay this Note,
Borrower shall make payment to Lender of an amount in cash (the “Optional
Prepayment Amount”) equal to 125%, multiplied by the then Outstanding Balance of
this Note. If Borrower delivers an Optional Prepayment Notice and fails to pay
the Optional Prepayment Amount due to Lender within two (2) Trading Days
following the Optional Prepayment Date, Borrower shall forever forfeit its right
to prepay this Note pursuant to this Section. Upon issuance of an Optional
Prepayment Notice, Lender shall not circumvent the intention of Borrower to make
a prepayment pursuant to this Section 1 by attempting to convert the portion of
the Outstanding Balance for which Borrower has given notice of its intent to
prepay during the period beginning at such time that it receives the Optional
Prepayment Notice and ending on the Optional Prepayment Date set forth in the
applicable Optional Prepayment Notice.

 



 2 

 

 

2.             Security. This Note is secured by that certain Security Agreement
of even date herewith, as the same may be amended from time to time (the
“Security Agreement”), executed by Borrower in favor of Lender encumbering the
Secured Buyer Notes, as more specifically set forth in the Security Agreement,
all the terms and conditions of which are hereby incorporated into and made a
part of this Note.

 

3.             Lender Optional Conversion.

 

3.1.            Lender Conversion Price. Subject to adjustment as set forth in
this Note, the conversion price for each Lender Conversion (as defined below)
shall be $0.01 (the “Lender Conversion Price”). However, in the event the Market
Capitalization of the Common Stock falls below the Minimum Market Capitalization
at any time, then in such event (a) the Lender Conversion Price for all Lender
Conversions occurring after the first date of such occurrence shall equal the
lower of the Lender Conversion Price and the Market Price (as defined below) as
of any applicable date of Conversion, and (b) the true-up provisions of Section
11 below shall apply to all Lender Conversions that occur after the first date
the Market Capitalization falls below the Minimum Market Capitalization,
provided that all references to the “Installment Notice” in Section 11 shall be
replaced with references to a “Lender Conversion Notice” for purposes of this
Section 3.1, all references to “Installment Conversion Shares” in Section 11
shall be replaced with references to “Lender Conversion Shares” for purposes of
this Section 3.1, and all references to the “Installment Conversion Price” in
Section 11 shall be replaced with references to the “Lender Conversion Price”
for purposes of this Section 3.1.

 

3.2.            Lender Conversions. Lender has the right at any time beginning
180 days after the Effective Date, including without limitation until any
Optional Prepayment Date (except if Lender has received an Optional Prepayment
Notice, then, with respect to the portion of the Outstanding Balance subject to
the Optional Prepayment Notice, only with the prior written consent of Borrower
during the period beginning at such time that it receives the Optional
Prepayment Notice and ending on the Optional Prepayment Date), at its election,
to convert (each instance of conversion is referred to herein as a “Lender
Conversion”) all or any part of the Outstanding Balance into shares (“Lender
Conversion Shares”) of fully paid and non-assessable common stock, $0.0001 par
value per share (“Common Stock”), of Borrower as per the following conversion
formula: the number of Lender Conversion Shares equals the amount being
converted (the “Conversion Amount”) divided by the Lender Conversion Price.
Conversion notices in the form attached hereto as Exhibit A (each, a “Lender
Conversion Notice”) may be effectively delivered to Borrower by any method of
Lender’s choice (including but not limited to facsimile, email, mail, overnight
courier, or personal delivery), and all Lender Conversions shall be cashless and
not require further payment from Lender. Borrower shall deliver the Lender
Conversion Shares from any Lender Conversion to Lender in accordance with
Section 9 below within three (3) business days of Lender’s delivery of the
Lender Conversion Notice to Borrower.

 

3.3.           Application to Installments. Notwithstanding anything to the
contrary herein, including without limitation Section 8 hereof, Lender may, in
its sole discretion, apply all or any portion of any Lender Conversion toward
any Installment Conversion (as defined below), even if such Installment
Conversion is pending, as determined in Lender’s sole discretion, by delivering
written notice of such election (which notice may be included as part of the
applicable Lender Conversion Notice) to Borrower at any date on or prior to the
applicable Installment Date. In such event, Borrower may not elect to allocate
such portion of the Installment Amount being paid pursuant to this Section 3.3
in the manner prescribed in Section 8.3; rather, Borrower must reduce the
applicable Installment Amount by the Conversion Amount described in this Section
3.3.

 



 3 

 

 

4.             Defaults and Remedies.

 

4.1.           Defaults. The following are events of default under this Note
(each, an “Event of Default”): (i) Borrower shall fail to pay any principal when
due and payable (or payable by Conversion) hereunder; or (ii) Borrower shall
fail to deliver any Conversion Shares or True-Up Shares (as defined below) in
accordance with the terms hereof; or (iii) Borrower shall fail to pay any
interest or any other amount when due and payable (or payable by Conversion)
hereunder; or (iv) a receiver, trustee or other similar official shall be
appointed over Borrower or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; or (v) Borrower shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (vi) Borrower
shall make a general assignment for the benefit of creditors; or (vii) Borrower
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (viii) an involuntary proceeding shall be commenced or
filed against Borrower; or (ix) Borrower is not DWAC Eligible; or (x) Borrower
shall become delinquent in its filing requirements as a fully-reporting issuer
registered with the SEC; or (xi) Borrower shall fail to observe or perform any
covenant, obligation, condition or agreement of Borrower contained herein or in
any other Transaction Document, including without limitation all covenants to
timely file all required quarterly and annual reports and any other filings that
are necessary to enable Lender to sell Conversion Shares and True-Up Shares
pursuant to Rule 144; or (xii) any representation, warranty or other statement
made or furnished by or on behalf of Borrower to Lender herein, in any
Transaction Document, or otherwise in connection with the issuance of this Note
shall be false, incorrect, incomplete or misleading in any material respect when
made or furnished; or (xiii) the occurrence of a Fundamental Transaction without
Lender’s prior written consent. Notwithstanding the foregoing, Borrower shall be
provided with (a) a fourteen (14) day cure period in which it may cure the first
two (2) occurrences of any Events of Default pursuant to Sections 4.1(ii) and
4.1(ix) hereof prior to Lender seeking any of the available remedies contained
in Section 4.2, and (b) a cure period of two (2) days following Lender’s
delivery to Borrower of written notice of such an Event of Default during which
it may cure the first two (2) occurrences of any Events of Default pursuant to
Section 4.1(i) hereof prior to Lender seeking any of the available remedies
contained in Section 4.2. Beginning with the third Event of Default pursuant to
any of Sections 4.1(i), 4.1(ii) and 4.1(ix) hereof, Borrower shall no longer
have the cure rights set forth in the foregoing sentence.

 



 4 

 

 

4.2.            Remedies. Upon the occurrence of any Event of Default and, if
applicable, subsequent to the cure period provided for in Section 4.1, Lender
may at any time thereafter accelerate this Note by written notice to Borrower,
with the Outstanding Balance becoming immediately due and payable in cash at the
Mandatory Default Amount (as defined hereafter). Notwithstanding the foregoing,
upon the occurrence of any Event of Default and, if applicable, subsequent to
the cure period provided for in Section 4.1, Lender may, at its option, elect to
increase the Outstanding Balance by applying the Default Effect (subject to the
limitation set forth below) via written notice to Borrower without accelerating
the Outstanding Balance, in which event the Outstanding Balance shall be
increased as of the date of the occurrence of the applicable Event of Default
pursuant to the Default Effect, but the Outstanding Balance shall not be
immediately due and payable unless so declared by Lender (for the avoidance of
doubt, if Lender elects to apply the Default Effect pursuant to this sentence,
it shall reserve the right to declare Outstanding Balance immediately due and
payable at any time and no such election by Lender shall be deemed to be a
waiver of its right to declare the Outstanding Balance immediately due and
payable as set forth herein unless otherwise agreed to by Lender in writing).
Notwithstanding the foregoing, upon the occurrence of any Event of Default
described in clauses (iv), (v), (vi), (vii) or (viii) of Section 4.1, the
Outstanding Balance as of the date of acceleration shall become immediately and
automatically due and payable in cash at the Mandatory Default Amount, without
any written notice required by Lender. The “Mandatory Default Amount” means the
greater of (i) the Outstanding Balance (without regard to whether any Tranches
are Conversion Eligible Tranches) divided by the Installment Conversion Price
(as defined below) on the date the Mandatory Default Amount is either demanded
or paid in full, whichever has a lower Installment Conversion Price, multiplied
by the volume weighted average price (the “VWAP”) on the date the Mandatory
Default Amount is either demanded or paid in full, whichever has a higher VWAP,
or (ii) 125% multiplied by the Outstanding Balance (the “Default Effect”),
provided that the Default Effect may only be applied with respect to one (1)
Event of Default. At any time following the occurrence of any Event of Default,
upon written notice given by Lender to Borrower, (a) interest shall accrue on
the Outstanding Balance beginning on the date the applicable Event of Default
occurred at an interest rate equal to the lesser of 22% per annum or the maximum
rate permitted under applicable law, (b) the Lender Conversion Price for all
Lender Conversions occurring after the date of the applicable Event of Default
shall equal the lower of the Lender Conversion Price applicable to any Lender
Conversion and the Market Price (as defined below) as of any applicable date of
Conversion, and (c) the true-up provisions of Section 11 below shall apply to
all Lender Conversions that occur after the date the applicable Event of Default
occurred. Additionally, following the occurrence of any Event of Default,
Borrower may, at its option, pay any Lender Conversion in cash instead of Lender
Conversion Shares by paying to Lender on or before the applicable Delivery Date
(as defined below) a cash amount equal to the number of Lender Conversion Shares
set forth in the applicable Lender Conversion Notice multiplied by the highest
intra-day trading price of the Common Stock that occurs during the period
beginning on the date the applicable Event of Default occurred and ending on the
date of the applicable Lender Conversion Notice. In connection with acceleration
described herein, Lender need not provide, and Borrower hereby waives, any
presentment, demand, protest or other notice of any kind, and Lender may
immediately and without expiration of any grace period, if applicable, enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender’s right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower’s failure to
timely deliver Conversion Shares upon Conversion of the Notes as required
pursuant to the terms hereof.

 



 5 

 

 

4.3.           Certain Additional Rights. Notwithstanding anything to the
contrary herein, in the event Borrower fails to make any payment or otherwise to
deliver any Conversion Shares as and when required under this Note, then (i) the
Lender Conversion Price for all Lender Conversions occurring after the date of
such failure to pay shall equal the lower of the Lender Conversion Price
applicable to any Lender Conversion and the Market Price as of any applicable
date of Conversion, and (ii) the true-up provisions of Section 11 below shall
apply to all Lender Conversions that occur after the date of such failure to
pay, provided that all references to the “Installment Notice” in Section 11
shall be replaced with references to a “Lender Conversion Notice” for purposes
of this Section 4.3, all references to “Installment Conversion Shares” in
Section 11 shall be replaced with references to “Lender Conversion Shares” for
purposes of this Section 4.3, and all references to the “Installment Conversion
Price” in Section 11 shall be replaced with references to the “Lender Conversion
Price” for purposes of this Section 4.3

 

5.             Unconditional Obligation; No Offset. Borrower acknowledges that
this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset (except as set forth in Section 19 below),
deduction or counterclaim of any kind. Borrower hereby waives any rights of
offset it now has or may have hereafter against Lender, its successors and
assigns, and agrees to make the payments or conversions called for herein in
accordance with the terms of this Note.

 

6.             Waiver. No waiver of any provision of this Note shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

 



 6 

 

 

7.             Rights Upon Issuance of Securities.

 

7.1.           INTENTIONALLY OMITTED.

 

7.2.           Adjustment of Lender Conversion Price upon Subdivision or
Combination of Common Stock. Without limiting any provision of hereof, if
Borrower at any time on or after the Effective Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Lender
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision hereof, if Borrower at
any time on or after the Effective Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Lender Conversion Price in effect
immediately prior to such combination will be proportionately increased. Any
adjustment pursuant to this Section 7.2 shall become effective immediately after
the effective date of such subdivision or combination. If any event requiring an
adjustment under this Section 7.2 occurs during the period that a Lender
Conversion Price is calculated hereunder, then the calculation of such Lender
Conversion Price shall be adjusted appropriately to reflect such event.

 

7.3.           INTENTIONALLY OMITTED.

 

8.             Borrower Installments.

 

8.1.            Installment Conversion Price. Subject to the adjustments set
forth herein, the conversion price for each Installment Conversion (the
“Installment Conversion Price”) shall be the lesser of (i) the Lender Conversion
Price, and (ii) 70% (the “Conversion Factor”) of the average of the three (3)
lowest VWAPs in the fifteen (15) Trading Days immediately preceding the
applicable Conversion (the “Market Price”). If at any time after the Effective
Date, Borrower is not DWAC Eligible (as defined below), then the Conversion
Factor will automatically be reduced by 5% for all future Conversions. If at any
time after the Effective Date, Borrower is not DTC Eligible (as defined below),
then the Conversion Factor will automatically be reduced by an additional 5% for
all future Conversions. For example, the first time Borrower is not DWAC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 70% to 65% for purposes of this example. If following such event,
Borrower is no longer DTC Eligible, the Conversion Factor for future Conversions
thereafter will be reduced from 65% to 60% for purposes of this example.

 

8.2.            Installment Conversions. Beginning on the date that is six (6)
months after the Effective Date and on the same day of each month thereafter
until the Maturity Date (each, an “Installment Date”), Borrower shall pay to
Lender the applicable Installment Amount due on such date, subject to the
provisions of this Section 8. Payments of each Installment Amount may be made
(a) in cash, or (b) by converting such Installment Amount into shares of Common
Stock (“Installment Conversion Shares,” and together with the Lender Conversion
Shares, the “Conversion Shares”) in accordance with this Section 8 (each an
“Installment Conversion,” and together with Lender Conversions, a “Conversion”)
per the following formula: the number of Installment Conversion Shares equals
the portion of the applicable Installment Amount being converted divided by the
Installment Conversion Price, or (c) by any combination of the foregoing, so
long as the cash is delivered to Lender on the applicable Installment Date and
the Installment Conversion Shares are delivered to Lender on or before the
applicable Delivery Date. Notwithstanding the foregoing, Borrower will not be
entitled to elect an Installment Conversion with respect to any portion of any
applicable Installment Amount and shall be required to pay the entire amount of
such Installment Amount in cash if on the applicable Installment Notice Due Date
(defined below) there is an Equity Conditions Failure (as defined below), and
such failure is not waived in writing by Lender. Moreover, in the event Borrower
desires to pay all or any portion of any Installment Amount in cash, it must
notify Lender in writing of such election and the portion of the applicable
Installment Amount it elects to pay in cash not more than twenty-five (25) nor
less than five (5) Trading Days prior to the applicable Installment Date. If
Borrower fails to so notify Lender, it shall not be permitted to elect to pay
any portion of such Installment Amount in cash unless otherwise agreed to by
Lender in writing or proposed by Lender in an Installment Notice delivered by
Lender to Borrower.

 



 7 

 

 

8.3.            Installment Conversion Procedures. On or prior to each
Installment Date (each, an “Installment Notice Due Date”), Lender may, but shall
not be obligated to, propose an allocation of the applicable Installment Amount
between payment of the applicable Installment Amount in cash and via an
Installment Conversion by delivery of a notice to Borrower by email or fax
substantially in the form attached hereto as Exhibit B (each, an “Installment
Notice”). Following its receipt of such an Installment Notice, Borrower may
either ratify Lender’s proposed allocation or elect to change the allocation by
written notice to Lender by email or fax on or before 12:00 p.m. New York time
on the applicable Installment Date, so long as the sum of the cash payments and
the amount of Installment Conversions equal the applicable Installment Amount,
provided that Borrower may not change the allocation to increase the portion of
the Installment Amount payable in cash unless it has previously given Lender not
more than twenty-five (25) nor less than less than five (5) Trading Days advance
written notice of such election as set forth in Section 8.2 above. If Borrower
fails to notify Lender of its election to change the allocation prior to the
deadline set forth in the previous sentence, it shall be deemed to have ratified
and accepted the allocation set forth in the applicable Installment Notice. If
Lender does not deliver an Installment Notice to Borrower as set forth above in
this Section 8.3, then Borrower may, subject to the last two sentences of
Section 8.2 above, propose an allocation in an Installment Notice delivered to
Lender by email or fax on or before 5:00 p.m. New York time on the applicable
Installment Date, provided that if Borrower fails to notify Lender of its
allocation election prior to such deadline, it shall be deemed to have elected
to allocate the entire Installment Amount to be converted via an Installment
Conversion. Borrower acknowledges and agrees that regardless of which party
prepares the applicable Installment Notice, the amounts and calculations set
forth thereon are subject to correction or adjustment because of error, mistake,
or any adjustment resulting from an Event of Default or other adjustment
permitted under the Transaction Documents (an “Adjustment”). Furthermore, no
error or mistake in the preparation of such Installment Settlement Sheet, or
failure to apply any Adjustment that could have been applied prior to the
preparation of an Installment Settlement Sheet may be deemed a waiver of
Lender’s right to enforce the terms of any Note, even if such error, mistake, or
failure to include an Adjustment arises from Lender’s own calculation, provided,
however, that any such failure by Lender shall not be deemed an Event of
Default. Borrower shall deliver the Installment Conversion Shares from any
Installment Conversion to Lender in accordance with Section 9 below on or before
each applicable Installment Date.

 

9.             Method of Conversion Share Delivery. On or before the close of
business on the third (3rd) Trading Day following the Installment Date or the
third (3rd) Trading Day following the date of delivery of a Lender Conversion
Notice, as applicable (the “Delivery Date”), Borrower shall, provided it is DWAC
eligible at such time, deliver or cause its transfer agent to deliver the
applicable Conversion Shares electronically via DWAC to the account designated
by Lender in the applicable Lender Conversion Notice or Installment Notice. If
Borrower is not DWAC Eligible, it shall deliver to Lender or its broker (as
designated in the Lender Conversion Notice or Installment Notice, as
applicable), via reputable overnight courier, a certificate representing the
number of shares of Common Stock equal to the number of Conversion Shares to
which Lender shall be entitled, registered in the name of Lender or its
designee. For the avoidance of doubt, Borrower has not met its obligation to
deliver Conversion Shares by the Delivery Date unless Lender or its broker, as
applicable, has actually received the certificate representing the applicable
Conversion Shares no later than the close of business on the relevant Delivery
Date pursuant to the terms set forth above.

 



 8 

 

 

10.           Conversion Delays. If Borrower fails to deliver Conversion Shares
or True-Up Shares in accordance with the timeframes stated in Sections 3, 8 or
11, as applicable, Lender, at any time prior to selling all of those Conversion
Shares or True-Up Shares, as applicable, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares or True-Up
Shares, with a corresponding increase to the Outstanding Balance (any returned
Conversion Amount will tack back to the Effective Date). In addition, for each
Conversion, in the event that Conversion Shares or True-Up Shares are not
delivered by the fourth Trading Day (inclusive of the day of the Conversion or
the True-Up Date (as defined below), as applicable), a late fee equal to the
higher of $2,000 per day and 2% of the applicable Conversion Amount or
Installment Amount, as applicable (but in any event the cumulative amount of
such late fees shall not exceed the applicable Conversion Amount or Installment
Amount) will be assessed for each day after the third Trading Day (inclusive of
the day of the Conversion and the True-Up Date) until Conversion Share or
True-Up Share delivery is made; and such late fees will be added to the
Outstanding Balance (under Lender’s and Borrower’s expectations that, for
purposes of Rule 144 only, any late fees charged will tack back to the Effective
Date).

 

11.           True-Up. On the date that is twenty-three (23) Trading Days (a
“True-Up Date”) from each date Borrower delivers Free Trading (as defined below)
Installment Conversion Shares to Lender, there shall be a true-up where Lender
shall have the right to require Borrower to deliver to Lender additional
Installment Conversion Shares (“True-Up Shares”) if the Installment Conversion
Price as of the True-Up Date is less than the Installment Conversion Price used
in the applicable Installment Notice. In such event, Borrower shall deliver to
Lender within three (3) Trading Days of the date Lender delivers notice of its
right to receive True-Up Shares to Borrower (pursuant to a form of notice
substantially in the form attached hereto as Exhibit C) the number of True-Up
Shares equal to the difference between the number of Installment Conversion
Shares that would have been delivered to Lender on the True-Up Date based on the
Installment Conversion Price as of the True-Up Date and the number of
Installment Conversion Shares originally delivered to Lender pursuant to the
applicable Installment Notice. For the avoidance of doubt, if the Installment
Conversion Price as of the True-Up Date is higher than the Installment
Conversion Price set forth in the applicable Installment Notice, then Borrower
shall have no obligation to deliver True-Up Shares to Lender, nor shall Lender
have any obligation to return any excess Installment Conversion Shares to
Borrower under any circumstance.

 

12.           Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of the Common Stock which would exceed
the Maximum Percentage. For purposes of this Section, beneficial ownership of
Common Stock will be determined under the 1934 Act. The shares of Common Stock
issuable to Lender that would cause the Maximum Percentage to be exceeded are
referred to herein as the “Ownership Limitation Shares”. Borrower will reserve
the Ownership Limitation Shares for the exclusive benefit of Lender. From time
to time, Lender may notify Borrower in writing of the number of the Ownership
Limitation Shares that may be issued to Lender without causing Lender to exceed
the Maximum Percentage. Upon receipt of such notice, Borrower shall be
unconditionally obligated to immediately issue such designated shares to Lender,
with a corresponding reduction in the number of the Ownership Limitation Shares.
Notwithstanding the forgoing, the term “4.99%” above shall be replaced with
“9.99%” at such time as the Market Capitalization of the Common Stock is less
than $10,000,000.00. Notwithstanding any other provision contained herein, if
the term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence,
such increase to “9.99%” shall remain at 9.99% until increased, decreased or
waived by Lender as set forth in Section A11 of Attachment 1 hereto.

 



 9 

 

 

13.           Payment of Collection Costs. If this Note is placed in the hands
of an attorney for collection or enforcement prior to commencing legal
proceedings, or is collected or enforced through any legal proceeding, or Lender
otherwise takes action to collect amounts due under this Note or to enforce the
provisions of this Note then Borrower shall pay the costs incurred by Lender for
such collection, enforcement or action including, without limitation, attorneys’
fees and disbursements. Borrower also agrees to pay for any costs, fees or
charges of its transfer agent that are charged to Lender pursuant to any
Conversion or issuance of shares pursuant to this Note.

 

14.           Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to any Note, Lender has the right to have any such
opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower’s counsel. Lender shall pay for any opinion of
counsel with respect to the availability of an exemption from registration under
Rule 144 or other exemption available to it in connection with any conversions
of this Note, regardless of whether such conversions are Lender Conversions or
related to Installment Conversions.

 

15.           Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. Subject to Section 16 below, Borrower hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Utah for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.

 

16.           Resolution of Disputes.

 

16.1.         Calculation Disputes. In the case of a dispute as to any
arithmetic calculation hereunder, including without limitation calculating the
Lender Conversion Price, Lender Shares to be delivered, Installment Conversion
Price, Installment Shares to be delivered, the Market Price, or the VWAP
(collectively, “Calculations”), Borrower or Lender (as the case may be) shall
submit the disputed determinations or arithmetic calculations (as the case may
be) via facsimile or email with confirmation of receipt (a) within two (2)
Trading Days after receipt of the applicable notice giving rise to such dispute
to Borrower or Lender (as the case may be) or (b) if no notice gave rise to such
dispute, at any time after Lender learned of the circumstances giving rise to
such dispute. If Lender and Borrower are unable to agree upon such determination
or calculation within three (3) Trading Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to Borrower or
Lender (as the case may be), then Borrower shall, within two (2) Trading Days,
submit via facsimile the disputed Calculation to an independent, reputable
investment bank or accounting firm selected by Lender. Borrower shall cause the
investment bank or accounting firm to perform the determinations or calculations
(as the case may be) and notify Borrower and Lender of the results no later than
ten (10) Trading Days from the time it receives such disputed determinations or
calculations (as the case may be). Such investment bank’s or accounting firm’s
determination or calculation with respect to the disputes set forth in this
Section 16.1 (as the case may be) shall be binding upon all parties absent
demonstrable error. The investment banker’s or accounting firm’s fee for
performing such Calculation shall be paid by the incorrect party, or if both
parties are incorrect, by the party whose Calculation is furthest from the
correct Calculation as determined by the investment banker or accounting firm.
In the event Borrower is the losing party, no extension of the Delivery Date
shall be granted and Borrower shall incur all effects for failing to deliver the
applicable Conversion Shares in a timely manner as set forth in this Note.

16.2.         Arbitration of Disputes. By its acceptance of this Note, each
party agrees to be bound by the Arbitration Provisions (as defined in the
Agreement) set forth as an exhibit to the Agreement.

 



 10 

 

 

17.           Amendments. The prior written consent of both parties hereto shall
be required for any change or amendment to this Note.

 

18.           Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may not be offered, sold, assigned or transferred by
Lender without the consent of Borrower, which consent shall not be unreasonably
withheld.

 

19.           Offset Rights. Notwithstanding anything to the contrary herein, or
in any of the other Transaction Documents, (a) the parties hereto acknowledge
and agree that Lender maintains a right of offset pursuant to the terms of the
Secured Buyer Notes that, under certain circumstances, permits Lender to deduct
amounts owed by Borrower under this Note from amounts otherwise owed by Lender
under the Secured Buyer Notes (the “Lender Offset Right”), and (b) in the event
of the occurrence of any Event of Default (as defined in the Secured Buyer Notes
or any other note issued by the initial Lender in connection with the
Agreement), or at any other time, Borrower shall be entitled to deduct and
offset any amount owing by the initial Lender under the Secured Buyer Notes,
from any amount owed by Borrower under this Note (the “Borrower Offset Right”).
In the event that Borrower’s exercise of Borrower Offset Right results in the
full satisfaction of Borrower’s obligations under this Note, Lender shall return
the original Note to Borrower marked “cancelled” or, in the event this Note has
been lost, stolen or destroyed, a lost note affidavit in a form reasonably
acceptable to Borrower. For the avoidance of doubt, Borrower shall not incur any
prepayment premium set forth in Section 1 hereof with respect to any portions of
this Note that are satisfied by way of Borrower Offset Right.

 

20.           Time of the Essence. Time is expressly made of the essence of each
and every provision of this Note and the documents and instruments entered into
in connection herewith.

 

21.           Par Value Adjustments. If at any time Lender delivers a Lender
Conversion Notice to Borrower and as of such date the Lender Conversion Price is
less than the Par Value, then the Conversion Amount and the Outstanding Balance
will each be deemed to have increased immediately prior to the delivery of the
Lender Conversion Notice in an amount equal to the Par Value Adjustment Amount
(the “Par Value Adjustment”). The number of Conversion Shares deliverable
pursuant to any relevant Lender Conversion Notice following a Par Value
Adjustment shall be equal to (a) the Adjusted Conversion Amount, divided by (b)
the Par Value. Lender and Borrower also agree that the Par Value Adjustment
shall occur automatically and without further action by Lender. In the event of
a Par Value Adjustment, Lender will use a Lender Conversion Notice in
substantially the form attached hereto as Exhibit D.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 



 11 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date set out above.

 

  BORROWER:       Coates International, Ltd.         By: /s/ Barry C. Kaye  
Name: Barry C. Kaye   Title: Chief Financial Officer





 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Typenex Co-Investment, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 



  By: /s/ John M. Fife     John M. Fife, President  

 

 



[Signature Page to Secured Convertible Promissory Note]





 12 

 



 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1.               “Adjusted Conversion Amount” means, with respect to any given
Conversion Amount subject to a Par Value Adjustment, the sum of the Conversion
Amount plus the Par Value Adjustment Amount.

 

A2.               “Deemed Issuance” means an issuance of Common Stock that shall
be deemed to have occurred on the latest possible permitted date pursuant to the
terms hereof or any applicable warrant in the event Borrower fails deliver
Conversion Shares as and when required pursuant to Sections 3 or 8 of the Note.

 

A3.               “DTC” means the Depository Trust Company.

 

A4.               “DTC Eligible” means, with respect to the Common Stock, that
such Common Stock is eligible to be deposited in certificate form at the DTC,
cleared and converted into electronic shares by the DTC and held in the name of
the clearing firm servicing Lender’s brokerage firm for the benefit of Lender.

 

A5.               “DTC/FAST Program” means the DTC’s Fast Automated Securities
Transfer Program.

 

A6.               “DWAC” means Deposit Withdrawal at Custodian as defined by the
DTC.

 

A7.               “DWAC Eligible” means that (i) Borrower’s Common Stock is
eligible at DTC for full services pursuant to DTC’s operational arrangements,
including without limitation transfer through DTC’s DWAC system, (ii) Borrower
has been approved (without revocation) by the DTC’s underwriting department,
(iii) Borrower’s transfer agent is approved as an agent in the DTC/FAST Program,
(iv) the Conversion Shares (as defined below) are otherwise eligible for
delivery via DWAC; (v) Borrower has previously delivered all Conversion Shares
to Lender via DWAC; and (vi) Borrower’s transfer agent does not have a policy
prohibiting or limiting delivery of the Conversion Shares via DWAC.

 

A8.               “Equity Conditions Failure” means that any of the following
conditions has not been satisfied during any applicable Equity Conditions
Measuring Period (as defined below): (i) with respect to the applicable date of
determination all of the Conversion Shares are freely tradable under Rule 144 or
without the need for registration under any applicable federal or state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (ii) on each day during the period beginning one month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), the Common Stock is
listed or designated for quotation (as applicable) on any of The New York Stock
Exchange, NYSE Amex, the Nasdaq Global Select Market, the Nasdaq Global Market,
the Nasdaq Capital Market, the OTC Bulletin Board, the OTCQX, the OTCQB, or OTC
Pink Current Information (each, an “Eligible Market”) and shall not have been
suspended from trading on any such Eligible Market (other than suspensions of
not more than two (2) Trading Days and occurring prior to the applicable date of
determination due to business announcements by Borrower); (iii) on each day
during the Equity Conditions Measuring Period, Borrower shall have delivered all
shares of Common Stock issuable upon conversion of this Note on a timely basis
as set forth in Section 9 hereof and all other shares of capital stock required
to be delivered by Borrower on a timely basis as set forth in the other
Transaction Documents; (iv) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating Section 12 hereof (Lender acknowledges that Borrower shall be entitled
to assume that this condition has been met for all purposes hereunder absent
written notice from Lender); (v) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating the rules or regulations of the Eligible Market on which the Common
Stock is then listed or designated for quotation (as applicable); (vi) on each
day during the Equity Conditions Measuring Period, no public announcement of a
pending, proposed or intended Fundamental Transaction (as defined below) shall
have occurred which has not been abandoned, terminated or consummated;
(vii) Borrower shall have no knowledge of any fact that would reasonably be
expected to cause any of the Conversion Shares to not be freely tradable without
the need for registration under any applicable state securities laws (in each
case, disregarding any limitation on conversion of this Note); (viii) on each
day during the Equity Conditions Measuring Period, Borrower otherwise shall have
been in material compliance with each, and shall not have breached any, term,
provision, covenant, representation or warranty of any Transaction Document;
(ix) without limiting clause (viii) above, on each day during the Equity
Conditions Measuring Period, there shall not have occurred an Event of Default
or an event that with the passage of time or giving of notice would constitute
an Event of Default; (x) the Common Stock shall be DTC Eligible as of each
applicable Installment Notice Due Date and Installment Date; and (xi) the ten
(10) day average VWAP of the Common Stock is greater than $0.005.

 



 13 

 

 

A9.               “Free Trading” means that (a) the shares or certificate(s)
representing the applicable shares of Common Stock have been cleared and
approved for public resale by the compliance departments of Lender’s brokerage
firm and the clearing firm servicing such brokerage, and (b) such shares are
held in the name of the clearing firm servicing Lender’s brokerage firm and have
been deposited into such clearing firm’s account for the benefit of Lender.

 

A10.           “Fundamental Transaction” means that (y) (i) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not Borrower or any
of its subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the Person or Persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (z) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.

 

A11.           “Installment Amount” means the greater of (a) $30,750.00
($369,000.00 ÷ 12), plus the sum of any accrued and unpaid interest as of the
applicable Installment Date and accrued, and unpaid late charges and other fees,
if any, under this Note as of the applicable Installment Date, and any other
amounts accruing or owing to Lender under this Note as of such Installment Date,
and (b) the then Outstanding Balance divided by the number of Installment Dates
remaining prior to the Maturity Date. Notwithstanding the foregoing, Borrower
and Lender may change the Installment Amount upon their mutual consent.

 

A12.           “Market Capitalization of the Common Stock” shall mean the
product equal to (a) the average VWAP of the Common Stock for the immediately
preceding fifteen (15) Trading Days, multiplied by (b) the aggregate number of
outstanding shares of Common Stock as reported on Borrower’s most recently filed
Form 10-Q or Form 10-K. By written notice to Borrower, Lender may increase,
decrease or waive the Maximum Percentage as to itself but any such waiver will
not be effective until the 61st day after delivery thereof. The foregoing 61-day
notice requirement is enforceable, unconditional and non-waivable and shall
apply to all affiliates and assigns of Lender.

 

A13.           “Minimum Market Capitalization” means $5,000,000.00.

 

A14.           “Par Value” means the par value of the Common Stock on any
relevant date of determination. The Par Value as of the Effective Date is
$0.0001.

 

A15.           “Par Value Adjustment Amount” means an amount added to both the
Conversion Amount and the Outstanding Balance pursuant to Section 21, calculated
as follows: (a) the number of Conversion Shares deliverable under a particular
Lender Conversion Notice (prior to any Par Value Adjustment) multiplied by the
Par Value, less (b) the Conversion Amount (prior to any Par Value Adjustment).
For illustration purposes only, if for a given Conversion, the Conversion Amount
was $20,000.00, the Lender Conversion Price was $0.00008 and the Par Value was
$0.0001 then the Par Value Adjustment Amount would be $5,000.00 (25,000,000
Conversion Shares ($20,000.00/$0.00008) multiplied by the Par Value of $0.0001
($25,000.00) minus the Conversion Amount of $20,000.00 equals $5,000.00).

 

A16.           “Payment Default” means (i) an Event of Default that occurs
pursuant to Sections 4.1(i), 4.1(ii) or 4.1(iii) hereof, or (ii) any failure,
for any reason, by the Borrower to timely pay any amount due hereunder, whether
pursuant to an Installment Conversion, a Lender Conversion, on or before the
Maturity Date, or otherwise. For avoidance of doubt, any such failure shall be a
Payment Default for purposes of this Note including, without limitation, Section
16.2 hereof, irrespective of any defenses, excuses or Claims asserted by
Borrower.

 

A17.           “Trading Day” shall mean any day on which the Common Stock is
traded or tradable for any period on the Common Stock’s principal market, or on
the principal securities exchange or other securities market on which the Common
Stock is then being traded.

 



 14 

 

 

EXHIBIT A

 

Typenex Co-Investment, LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Coates International, Ltd. Date:__________________

 

Attn: George Coates

2100 Highway 34 & Ridgewood Road

Wall Township, New Jersey 07719

 

LENDER CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Coates International, Ltd., a
Delaware corporation (the “Borrower”), pursuant to that certain Secured
Convertible Promissory Note made by the Borrower in favor of the Lender on June
7, 2017 (the “Note”), that the Lender elects to convert the portion of the Note
balance set forth below into fully paid and non-assessable shares of Common
Stock of the Borrower as of the date of conversion specified below. Said
conversion shall be based on the Lender Conversion Price set forth below. In the
event of a conflict between this Lender Conversion Notice and the Note, the Note
shall govern, or, in the alternative, at the election of the Lender in its sole
discretion, the Lender may provide a new form of Lender Conversion Notice to
conform to the Note. Capitalized terms used in this notice without definition
shall have the meanings given to them in the Note.

 

A.Date of Conversion: ____________

B.Lender Conversion #: ____________

C.Conversion Amount: ____________

D.Lender Conversion Price: _______________

E.Lender Conversion Shares: _______________ (C divided by D)

F.Remaining Outstanding Balance of Note: ____________*

G.Remaining balance of Secured Buyer Note(s): ____________*

H. Outstanding Balance of Note net of balance of Secured Buyer Note(s):
____________* (F minus G)

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the
Agreement).

 

The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):

 

Conversion Amount Tranche No.            

 

Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:

Broker:                                      Address:
                                     DTC#:                                     
                                         

Account #:                                     

                                    

Account Name:                                     

 



 

To the extent the Lender Conversion Shares are not able to be delivered to the
Lender electronically via the DWAC system, please deliver all such certificated
shares to the Lender via reputable overnight courier after receipt of this
Conversion Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

Sincerely,

 

Lender: Typenex Co-Investment, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 



  By:     John M. Fife, President  

 



 15 

 

 

EXHIBIT B

 

Coates International, Ltd.

2100 Highway 34 & Ridgewood Road

Wall Township, New Jersey 07719

 

 

Typenex Co-Investment, LLC Date:__________________

Attn: John Fife

303 E. Wacker Dr., Suite 1040

Chicago, IL 60657

 

INSTALLMENT NOTICE

 

The above-captioned Borrower hereby gives notice to Typenex Co-Investment, LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Secured Convertible Promissory Note made by the Borrower in favor of the Lender
on June 7, 2017 (the “Note”), of certain Borrower elections and certifications
related to payment of the Installment Amount of $_________________ due on
___________, 201_ (the “Installment Date”). In the event of a conflict between
this Installment Notice and the Note, the Note shall govern, or, in the
alternative, at the election of the Lender in its sole discretion, the Lender
may provide a new form of Installment Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.

 

INSTALLMENT CONVERSION AND CERTIFICATIONS

AS OF THE INSTALLMENT DATE

 

A.INSTALLMENT CONVERSION

 

A.Installment Date: ____________, 201_

B.Installment Amount: ____________

C.Portion of Installment Amount Borrower elected to pay in cash: ____________

D.Portion of Installment Amount to be converted into Common Stock: ____________
(B minus C)

E.Installment Conversion Price: _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of Installment Date)

F.Installment Conversion Shares: _______________ (D divided by E)

G.Remaining Outstanding Balance of Note: ____________ *

H.Remaining balance of Secured Buyer Note(s): ____________*

I.Outstanding Balance of Note net of balance of Secured Buyer Note(s):
____________* (G minus H)

 

B.EQUITY CONDITIONS CERTIFICATION

 

1.Market Capitalization of the Common Stock:________________

 

(Check One)

 

2._________The Borrower herby certifies that no Equity Conditions Failure exists
as of the Installment Date.

 

3._________The Borrower hereby gives notice that an Equity Conditions Failure
has occurred and requests a waiver from the Lender with respect thereto. The
Equity Conditions Failure is as follows:

 

____________________________________________________________________________________________

____________________________________________________________________________________________



____________________________________________________________________________________________

____________________________________________________________________________________________

 

Sincerely,

 

Borrower: Coates International, Ltd.

 

By: ________________________________

Name: ______________________________

Title: _______________________________

 



 16 

 

 



EXHIBIT C

 

Typenex Co-Investment, LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Coates International, Ltd. Date: _____________

2100 Highway 34 & Ridgewood Road

Wall Township, New Jersey 07719

 

TRUE-UP NOTICE

 

The above-captioned Lender hereby gives notice to Coates International, Ltd., a
Delaware corporation (the “Borrower”), pursuant to that certain Secured
Convertible Promissory Note made by the Borrower in favor of the Lender on June
7, 2017 (the “Note”), of True-Up Conversion Shares related to _____________,
201_ (the “Installment Date”). In the event of a conflict between this True-Up
Notice and the Note, the Note shall govern, or, in the alternative, at the
election of the Lender in its sole discretion, the Lender may provide a new form
of True-Up Notice to conform to the Note. Capitalized terms used in this notice
without definition shall have the meanings given to them in the Note.

 

TRUE-UP CONVERSION SHARES AND CERTIFICATIONS

AS OF THE TRUE-UP DATE

 

1.TRUE-UP CONVERSION SHARES

 

A.Installment Date: ____________, 201_

 

B.True-Up Date: ____________, 201_

 

C.Portion of Installment Amount converted into Common Stock: _____________

 

D.True-Up Conversion Price: _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of True-Up Date)

 

A.True-Up Conversion Shares: _______________ (C divided by D)

 

B.Installment Conversion Shares delivered: ________________

 

C.True-Up Conversion Shares to be delivered: ________________ (only applicable
if D minus E is greater than zero)

 

D.Installment Conversion Shares to be retained by the Lender because of a
Payment Default: _________________ (only applicable if D minus E is less than
zero and a Payment Default has occurred)

 



 17 

 

 

1.EQUITY CONDITIONS CERTIFICATION (section to be completed by Borrower)

 

A.Market Capitalization of the Common Stock:________________

 

(Check One)

 

B._________The Borrower herby certifies that no Equity Conditions Failure exists
as of the applicable True-Up Date.

 

C._________The Borrower hereby gives notice that an Equity Conditions Failure
has occurred and requests a waiver from the Lender with respect thereto. The
Equity Conditions Failure is as follows:

 

_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________

 

Sincerely,

 

Lender: Typenex Co-Investment, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 

  By:       John M. Fife, President  



 

ACKNOWLEDGED AND CERTIFIED BY:

 

Borrower: Coates International, Ltd.

 

By: ________________________________

Name: _____________________________

Title: ______________________________  

 



 18 

 

 

EXHIBIT D

 

Typenex Co-Investment, LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Coates International, Ltd. Date: _____________

2100 Highway 34 & Ridgewood Road

Wall Township, New Jersey 07719

 

LENDER CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Coates International, Ltd., a
Delaware corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Typenex Co-Investment LLC, a Utah
limited liability company, on June 7, 2017 (the “Note”), that Lender elects to
convert the portion of the Note balance set forth below into fully paid and
non-assessable shares of Common Stock of Borrower as of the date of conversion
specified below. Said conversion shall be based on the Lender Conversion Price
set forth below. In the event of a conflict between this Conversion Notice and
the Note, the Note shall govern, or, in the alternative, at the election of
Lender in its sole discretion, Lender may provide a new form of Conversion
Notice to conform to the Note. Capitalized terms used in this notice without
definition shall have the meanings given to them in the Note.

 

A.Date of Conversion: ____________

 

B.Lender Conversion #: ____________

 

C.Conversion Amount: ____________

 

D.Par Value Adjustment Amount: _______________

 

E.Adjusted Conversion Amount: _______________ (C plus D)

 

F.Lender Conversion Price: _______________ (Par Value)

 

G.Lender Conversion Shares: _______________ (E divided by F)

 

H.Remaining Outstanding Balance of Note: ____________*

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.

 

$_________________ of the Conversion Amount converted hereunder shall be
deducted from the Installment Amount(s) relating to the following Installment
Date(s): __________________________________________.

 

Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:

 

Broker:       Address:   DTC#:           Account #:           Account Name:    
     



 

To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

Sincerely,

 

Lender: Typenex Co-Investment, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 

By:     John M. Fife, President  

 

 

19

 